            Case 2:21-cv-01215-GMN-NJK Document 3 Filed 07/30/21 Page 1 of 2



 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5    PRESTON EMERSON,                                         Case No. 2:21-cv-01215-GMN-NJK
 6                                           Petitioner,
              v.                                                            ORDER
 7
      WILLIAM HUTCHINGS, et al.,
 8
                                          Respondents.
 9

10          Petitioner Preston Emerson, a pro se Nevada prisoner, has not properly commenced
11   this habeas action by either paying the standard $5.00 filing fee or filing an application for leave
12   to proceed in forma pauperis (“IFP”). He submitted a Petition for Writ of Habeas Corpus (ECF
13   No. 1-1) under 28 U.S.C. § 2254, but he did not pay the $5 filing fee or submit an IFP application.
14          Pursuant to 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a
15   $5.00 filing fee is required to initiate a habeas action in a federal district court. The court may
16   authorize an indigent prisoner to begin a habeas action without paying the $5 fee if he or she
17   submits an IFP application on the approved form and includes three specific documents: (a) the
18   prisoner’s financial declaration and acknowledgement showing an inability to prepay fees and
19   costs, (b) a financial certificate signed by the prisoner and an authorized prison official, and (c) a
20   copy of the prisoner’s account statement for the six-month period prior to filing. 28 U.S.C.
21   § 1915(a); LSR 1-1, LSR 1-2.
22          Petitioner will have 45 days from the date of this order to either pay the $5 filing fee or
23   submit a complete IFP application with all required documentation.
24          IT IS THEREFORE ORDERED:
25                 1. The initial screening of Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1-
26                    1) under the Rules Governing Section 2254 Cases and consideration of his Motion
27                    for Appointment of Counsel (ECF No. 1-2) are deferred to until such time as he has
28                    fully complied with this order.


                                                           1
     Case 2:21-cv-01215-GMN-NJK Document 3 Filed 07/30/21 Page 2 of 2



 1      2. The Clerk of Court is instructed to send Petitioner a blank form IFP application for

 2         incarcerated litigants along with two copies of this order.

 3      3. Within 45 days of the date of this order, Petitioner must file an IFP application

 4         that includes a: (a) financial certificate signed by Petitioner and an authorized

 5         prison official, (b) financial declaration and acknowledgement signed by Petitioner,

 6         and (c) copy of Petitioner’s inmate account statement for the six-month period prior

 7         to filing. Alternatively, Petitioner must pay the $5 filing fee within 45 days. If

 8         Petitioner decides to pay the filing fee from his inmate account, he must arrange to

 9         have a copy of this order attached to the check for the filing fee.

10      4. Petitioner’s failure to comply with this order within 45 days by (a) submitting a

11         complete IFP application, or (b) paying the filing fee will result in the dismissal of

12         this action without prejudice and without further advance notice.

13   DATED: July 30, 2021
14
                                                  ________________________________
15                                                GLORIA M. NAVARRO
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                             2
